Title: From George Washington to Benjamin Harrison, Sr., 11 December 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            Dear Sir
                            Head Quarters Newburgh 11th Decembr 1782
                        
                        I have received your Excellencys Letter of the 23 November inclosing one to Sir Guy Carleton which I have
                            forwarded to New York and I have directed Colonel Smith our Commissary of Prisoners to receive any monies that may be sent
                            out on that account.
                        I am sorry to hear that the ragged state of your Soldiers in the line, should prevent your recruiting, it
                            cannot be attributed to any partiallity in the Secretary at War. I know that very considerable appropriations of Cloathing
                            have been made for the Southern Army but such is the difficulty of getting it transported thro’ the Southern States, that
                            it is generally many Months on its passage and very often great part of what is sent never arrives.
                        When I directed General Muhlenberg to remove to Winchester I at the same time directed him to make his
                            arrangements with the Secretary at War for the necessary supplies for the Recruits that should come in, and I have no
                            doubt the Secretary at War will pay every attention to his applications, that it is in his power to do. With very great
                            regard and Esteem I have the honor to be Dr Sir Your Excellency’s Most Obedient Servt
                        
                            Go: Washington
                        
                    